Citation Nr: 0828704	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  00-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for gastrointestinal ulcers alleged as 
resulting from VA hospitalization or treatment.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic low back pain with 
degenerative disc disease and arthritis, scoliosis and 
numbness of the right leg alleged as resulting from VA 
hospitalization or treatment.  

3.  Entitlement to a rating in excess of 30 percent for left 
ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1945 to 
September 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in May 2003.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The issues on appeal were previously before the Board in 
September 2005 when they were remanded for additional 
evidentiary development.  Pursuant to the September 2005 
Remand instructions, after other development was completed, 
the Board directed that the veteran was to be scheduled for a 
hearing to be conducted by a Veteran's Law Judge at the 
veteran's local RO.  A review of the claims files reveals the 
veteran has not been scheduled for his requested hearing and 
there is no indication that the request to attend the hearing 
to be conducted by a Veteran's Law Judge had been withdrawn.  
In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  Accordingly, the case is REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.  After 
the hearing is conducted, or the 
appellant cancels the hearing or fails to 
report, the case should be returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

